OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The remarks made by the prosecutor on summation do not require reversal. In some instances where the defendant objected, the objection was sustained and adequate curative instructions were given and in other instances no objection was taken. Therefore, no issue has been preserved for review by this court (CPL 470.05 [2]).
We have not passed on the double jeopardy issue decided by the Appellate Division because the defendant has not argued the point on this appeal.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.